Citation Nr: 0740246	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968.  This matter is on appeal from the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran raised a claim for total disability due to 
individual unemployability in the November 2007 VA Central 
Office hearing.  This claim is referred to the RO for 
consideration.

The veteran testified before the undersigned Veterans Law 
Judge in November 2007.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims to have received regular treatment at the 
Washington, DC VA Medical Center (VAMC) for his PTSD.  The 
only VAMC treatment records in the claims file are from prior 
to June 2004.  As not all of these records are part of the 
claims file, they must be sought prior to adjudication by the 
Board.

The veteran also claimed at the November 2007 VA Central 
Office hearing that his condition had worsened since his last 
VA examination in April 2004.  In fact, he submitted a letter 
from the Vet Center indicating symptomatology which may 
indicate a more severe disability which were not present at 
the VA examination including panic attacks, difficulty in 
maintaining personal relationships, and problems with short-
term memory.  Therefore, he should be afforded an additional 
VA examination to determine his current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Washington, 
D.C. for the period from June 2004 to the 
present.

2.  Schedule the veteran for an 
examination to determine the severity of 
his PTSD.  The examiner is asked to review 
the claims file in conjunction with the 
examination and make a note of such review 
in the examination report.  The examiner 
is requested to conduct all necessary 
tests to address the severity of his PTSD 
symptoms including frequency of panic 
attacks; impairment of speech, 
understanding, memory, judgment, abstract 
thinking, motivation, mood, and 
maintaining/establishing relationships.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

